SOMEEYILLE, J.
The exceptions taken to the report of the register, in this case, are not in accordance with the requirement of the 93d Eule of Chancery Practice. This Eule exacts of the party filing such exceptions, that he should note at the foot of each exception to ’conclusions of fact, drawn by the register, the evidence, or parts of evidence, upon which he relies in support of the several exceptions, with such designations and marks of reference, as to direct the attention of the court to the same. Where an appellant has failed to comply with this *157requirement, there is no error in the decree of a chancellor overruling his exceptions entirely. — Mooney v. Walter, ante p. 75.
Affirmed.